Hiul, J.
1. “ The statute provides that a registered deed shall be received in evidence without further proof, unless the maker or one of his heirs or the opposite party will file an affidavit of forgery. Prima facie any alteration which appears in a registered deed will be presumed to have' been made by the parties at or before the time of the execution of the deed. In. the absence of an affidavit of forgery, such registered deed is admissible in evidence without explanation of the alteration.” Gilmer v. Harrison, 146 Ga. 721 (2) (92 S. E. 67); Colins v. Boring, 96 Ga. 360 (3) (23 S. E. 401); Civil Code (1910), § 4210. The court did not err in admitting in evidence the registered deeds in this ease, over the objection that they had been altered since their execution, as appeared from certified copies of the originals, which were subsequently also admitted in evidence.
2. The evidence in this ease did not demand a finding for the defendant; and therefore the trial court erred in directing a verdict for the defendant for the premises sued for. Civil Code (1910), § 5926.

Judgment reversed.


All the Justices concur.